Citation Nr: 1648237	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  15-27 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder degenerative joint disease.

2.  Entitlement to an initial compensable disability rating for a left knee scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1956 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in the instant case, the Veteran has not alleged that his left knee scar interferes with his ability to obtain and maintain substantially gainful employment.  Accordingly, the issue of TDIU is not on appeal as part and parcel of the increased rating claim for the left knee scar.  

On his VA Form 9, substantive appeal, the Veteran indicated that he wanted a hearing before a Veterans Law Judge.  However, the Veteran withdrew this request in a November 2015 statement.  38 C.F.R. § 20.704(e) (2015).
Finally, the increased rating claim for a left knee scar has been bifurcated into schedular and extraschedular evaluations.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for right shoulder degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not reflect that the Veteran's left knee scar has caused any functional impairment or has been painful or unstable over the appeals period.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for scar, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was sent to the Veteran in June and September 2012.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, and VA medical records are associated with the claims file.  VA provided a relevant examination in September 2012.  The examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board notes here that the Veteran's representative has argued that he should be afforded another VA examination, as the September 2012 examination is over four years old.  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  The Veteran has not made any contentions that his left knee scar has worsened since his last examination. As such, further remand for a VA examination is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a.  Increased rating - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.b.  Background and Analysis

The Veteran's left knee scar is rated under Diagnostic Code 7805 at a noncompensable disability rating.  Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

As the Veteran's scar is not on the face, head or neck, and is linear, Diagnostic Codes 7800-7802 do not apply in this case, and will not be discussed.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7802 (2015).
 
Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Higher ratings of 20 and 30 percent are warranted if there are three or four, or five or more, unstable or painful scars, respectively.  If one or more scars are both unstable and painful, a 10 percent rating is added to the rating that is based on the total number of unstable or painful scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (2015).
 
The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran underwent a VA examination in September 2012, to assess his left knee disability.  The examiner noted that he had a five-centimeter linear scar proximal and medial to the left knee.  When prompted on the examination report, the examiner did not indicate that the Veteran's scar was painful and/or unstable or covered a total area greater than 39 square cm (6 square inches).  While it was noted that the Veteran had pain on movement, less movement, and weakened movement of the left knee, these were associated with his left knee degenerative joint disease, not the scar itself.

The Veteran has not contended, and the evidence does not reflect, that the Veteran's left knee scar causes any functional impairment.  As noted, while functional impairment was found, it was related to his service-connected left knee degenerative joint disease.

The Board notes that under Diagnostic Code 7804, a higher rating would be warranted for the Veteran's scar if it were shown to be painful or unstable.  However, it was not found to be unstable or painful on examination in September 2012.  While the Veteran has contended that his scar warrants a higher evaluation, he has not submitted any statements attesting to pain in his left knee scar or that it has become unstable.  

The Veteran is service-connected for scars located on his left hip and over his cervical spine.  Under the current rating criteria for scars, if these scars were painful or unstable, his scars would meet the criteria for a higher rating under Diagnostic Code 7804.  

In VA examination reports dated in September 2012 and June 2014, VA examiners noted that the Veteran's cervical spine scar was not painful and/or unstable, and did not cover a total area of greater than 39 square cm (6 square inches).  In addition, the June 2014 VA examiner found that the Veteran's service-connected left hip incisional scar was superficial and non-linear, was not unstable or painful, and did not involve an area greater than 39 square cm (6 square inches). 
 
As such, a higher evaluation would not be warranted for the Veteran's left knee scar, even in combination with his other service-connected scars.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999.

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  As the Veteran's service-connected left knee scar has been essentially asymptomatic, there are no symptoms that are not contemplated by the criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, there is no basis for referral for a higher rating on an extraschedular basis. 38 C.F.R. § 3.321 (b)(1).

Moreover, The Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.


ORDER

An initial compensable disability rating for a left knee scar is denied.



REMAND

The Veteran has contended that his current degenerative joint disease of his right shoulder is a result of service.  Service treatment records reflect that he was seen in June 1957 and March 1959 for soreness in his shoulders.  The Veteran underwent a cervical fusion in June 1970, following a motor vehicle accident.  In June 1975, the Veteran reported tightness and pain in right upper trapezius with tingling and numbness radiating down his right arm.
 
He was provided with a VA examination in September 2012.  He was diagnosed with degenerative joint disease of the right shoulder.  The Veteran reported constant pain radiating to the right shoulder in the area of his trapezius as the shoulder condition that he was claiming, but also had pain in the right shoulder itself once per month.  The examiner opined that the Veteran's cervical radiculopathy in the right upper extremity was the cause of the symptom that veteran referred to as a shoulder condition, and that the degenerative changes in the shoulders was an incidental and unrelated finding.  However, the examiner did not provide a rationale for this opinion that his degenerative joint disease of the right shoulder was incidental.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Veteran should be afforded a new VA examination to determine whether his right shoulder degenerative joint disease is related to service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of right shoulder degenerative joint disease.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder degenerative joint disease was caused by or is etiologically related to any incident of active duty.  Please note that the absence of evidence of treatment for right shoulder degenerative joint disease in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for each opinion. 
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Readjudicate the claim remanded herein.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


